DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 02-07-2022 is acknowledged.
	Claims included in the prosecution are 37, 39, 42, 44-45, 47, 49, 54-56 and 58-60. 
	The following are the rejections.
Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	 Claims are 37, 39, 42, 44-45, 47, 49, 54-56 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2013/192190) in combination with .
WO teaches liposomal compositions containing phospholipids and nematicides, herbicides and herbicides for application to plants. According to WO any type of plant, plant tissue or plant media can be treated with the liposomal compositions. The liposomes can be made use several phospholipids, lecithin, phosphatidyl glycerols, phosphatidyl inositols and phosphatidic acids. Specifically the phosphatidylcholines taught included DPPC and DSPC. The liposomes contain the sterol, cholesterol. The mean liposomal particle size could be between 100 to 1,500 nm (Abstract, pages 4-14, 21 and Examples).
What are lacking in WO is the inclusion of a lipopolymer. Although WO’s liposomal compositions includes a sterol in the liposomes, WO does not specify that the sterol can be the plant based sterol.
Aneja teaches liposomal compositions which have agricultural and medicinal uses. According to Aneja a mixture of phospholipids could be used for the preparation of liposomes and either cholesterol or plant sterols such as sitosterol could be used in the liposomes. The liposomes can be of sizes between 100 to 1000 nm diameter and contain a lipopolymer. Further according to Aneja, the liposomes can be used for pest control and deliver other agricultural chemicals (Abstract, col. 1, lines 31 -43, col. 4, lines 55-63, col. 7, line 52 through col. 8, line 2, col. 10, line 58 through col. 11, line 7, col. 23, lines 20-50, col. 35, lines 10-13 and examples).

Kisak teaches that PEG2000-DSPE in unilamellar liposomes can be varied from 3 to 9 mol % in relation to the phospholipid and this amount stabilizes the liposomes against drug leakage (Abstract, 0033).
Wang while disclosing liposomal formulations teaches that sterols such as cholesterol provides rigidity to the liposomal membrane and stabilizes the liposomes (Abstract and 0204).
Heath teaches liposomal formulations for use in agriculture. According to Heath, the cholesterol amount can be varied in molar ratios in relation to phospholipid from 0.1:1 to 1:1 (Abstract, 0067 and 0118).
The use of a plant sterol such as sitosterol lipopolymer in the liposomes of Miline would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Aneja teaches that the liposomes used for agriculture for pest control could be formed used with a mixture of phospholipids and plant sterols. Sterols such as cholesterol are known in liposomal art to rigidify the liposomal membrane and thus stabilizing the liposomes as also taught by Wang. One of ordinary skill in the art would be motivated further to include a lipopolymer such as PEG-DSPE since Kester teaches that the lipopolymers stabilize the liposomal bilayer membrane.  In the absence of showing unexpected results, it is deemed obvious to vary the concentrations of sterol. The inclusion of a lipopolymer such as that containing PEG-phospholipid in claimed amounts would have been obvious to one of ordinary skill in the art since Aneja .
2.	  Claims are 37, 39, 42, 44-45, 47, 49, 54-56 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Miline (5,958,463) in combination with Aneja (7,368,129), and optionally in further combination with Kester.(US 9,326,953),  Kisak (US 2005/0260260), Wang (US 2014/0356414) and Heath (US 2014/0079773).
.	Miline teaches liposomally encapsulated herbicides and insecticides for agricultural use. The plant based lecithin which is a mixture of various phospholipids was taught by Miline for the formation of liposomes (Abstract, col. 4, lines 32-39, col. 13, lines 20-27, Table 1, Examples and claims).
	What is lacking in Miline is the inclusion of a lipopolymer and a sterol in the liposomes.
Aneja teaches liposomal compositions which have agricultural and medicinal uses. According to Aneja a mixture of phospholipids could be used for the preparation of liposomes and either cholesterol or plant sterols such as sitosterol could be used in the liposomes. The liposomes can be of sizes between 100 to 1000 nm diameter and contain a lipopolymer. Further according to Aneja, the liposomes can be used for pest control and deliver other agricultural chemicals (Abstract, col. 1, lines 31 -43, col. 4, lines 55-63, col. 7, line 52 through col. 8, line 2, col. 10, line 58 through col. 11, line 7, col. 23, lines 20-50, col. 35, lines 10-13 and examples).

Kisak teaches that PEG2000-DSPE in unilamellar liposomes can be varied from 3 to 9 mol % in relation to the phospholipid and this amount stabilizes the liposomes against drug leakage (Abstract, 0033).
Wang while disclosing liposomal formulations teaches that sterols such as cholesterol provides rigidity to the liposomal membrane and stabilizes the liposomes (Abstract and 0204).
Heath teaches liposomal formulations for use in agriculture. According to Heath, the cholesterol amount can be varied in molar ratios in relation to phospholipid from 0.1:1 to 1:1 (Abstract, 0067 and 0118).
The use of a plant sterol such as sitosterol lipopolymer in the liposomes of Miline would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Aneja teaches that the liposomes used for agriculture for pest control could be formed used with a mixture of phospholipids and plant sterols. Sterols such as cholesterol are known in liposomal art to rigidify the liposomal membrane and thus stabilizing the liposomes as also taught by Wang. One of ordinary skill in the art would be motivated further to include a lipopolymer such as PEG-DSPE since Kester teaches that the lipopolymers stabilize the liposomal bilayer membrane.  In the absence of showing unexpected results, it is deemed obvious to vary the concentrations of sterol. The inclusion of a lipopolymer such as that containing PEG-phospholipid in claimed amounts would have been obvious to one of ordinary skill in the art since Aneja .
3.	  Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over 1) (WO 2013/192190) in combination with Aneja (7,368,129) in further combination with Kester.(US 9,326,953),  Kisak (US 2005/0260260), Wang (US 2014/0356414) and Heath (US 2014/0079773); OR 2) Miline (5,958,463) in combination with Aneja (7,368,129), and optionally in further combination with Kester.(US 9,326,953),  Kisak (US 2005/0260260), Wang (US 2014/0356414) and Heath (US 2014/0079773) both as set forth above, further in view of CN 102484991 or Chapagain (Agricultural and Food Chemistry, 2006).
	The teachings of Miline, Aneja, Kester, Kisak, Wang and Heath have been discussed above.
	What is lacking in these references, is the inclusion of a saponin.
	CN teaches a farm pesticide composition containing saponin and ivermectin. According to CN the combination of ivermectin and saponin gives a synergistic pesticidal effect. The weight ratio of ivermectin to saponin is from 1:0.01 to 1:100 (Abstract and entire English translation).
	Chapagain teaches that phyto-saponins are natural adjuvants for the delivery of agro materials through plant cuticle membranes (Abstract).

It would have been obvious to use saponin in the liposomes of Miline since CN teaches that saponin is pesticidal and could be used on plants and Chapagain teaches that phyto-saponins are natural adjuvants for the delivery of agro materials (instant claim 58)..
US 2005/0272677 which teaches the use of 20 mol % of cholesterol in liposomes used for agriculture is cited as interest (0002 and 0513).
Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612